Grant, J.
(after stating the facts). The position of complainants appears to have been a shifting one. *84Their bill was drawn upon the theory that those who made the arrangement with Mr. Fitch, and the school district, obtained a mere naked license,-revocable at the will of Mr. Fitch or his grantees. Their main argument in the court below, judging from the written opinion of the court, was that the license lasted only so long as the original school-house remained. In their brief they how argue only three propositions: (1) That the defendant district has no title such as is required by section 4673, 2 Comp. Laws 1897; (2) specific performance; and (3) adverse possession. The last two points are not before us for adjudication, for they were decided against the defendants, who have not appealed.
There are two complete answers to their first contention: First. Complainants’ bill is not filed by them, as taxpayers, to restrain an action of the school board as ultra vires, under section 4673, 2 Comp. Laws 1897, which reads as follows:
“No district in any case shall build a stone or brick school-house upon any site without having first obtained a title in fee to the same, or a lease for ninety-nine years; nor shall any district build a frame school-house on any site for which they have not a title in fee or a lease for fifty years, without securing the privilege of removing the said school-house,”'etc.
Second. If the defendants obtained from Mr. Fitch the right to the use and possession of this land so long as it was used for school purposes, then they have such a title as the' statute requires. Delhi School District v. Everett, 52 Mich. 314 (17 N. W. 926).
The right of the parties must therefore be determined by the character of the agreement with Mr. Fitch. The language used by Mr. Fitch, the immediate action taken thereon, the erection of the school-house the next spring, the organization of the school district out of the territory including the land of Mr. Fitch, the possession taken by the school district, its occupation for more than half a century, the frequent acts of repairing the school-house, *85and the construction and rebuilding of fences, clearly indicate that none of the parties understood, the one that he granted, and the others that they received, a mere naked license, revocable at the will of the licensor. If it is a license, the decree is erroneous. Wood v. Railroad Co., 90 Mich. 334 (51 N. W. 263); Nowlin Lumber Co. v. Wilson, 119 Mich. 406 (78 N. W. 338); Minneapolis, etc., R. Co. v. Marble, 112 Mich. 4 (70 N. W. 319). If it was an agreement to convey the land for school purposes upon the erection of a school-house, the full performance on the part of the contractees took it without the statute of frauds. Delavan v. Wright, 110 Mich. 143 (67 N. W. 1110); Pike v. Pike, 121 Mich. 170 (80 N. W. 5), and authorities there cited.
We think the proofs clearly establish the parol agreement, and the learned circuit judge virtually so held. The school district was in possession, and this was notice to all parties of its rights, and the title by which it held the land. The agreement made with Mr. Fitch was therefore binding upon all subsequent grantees, all of whom appear to have recognized the rights of the district until about 1895. The court,may have given a wrong reason for a right conclusion, but the decree for that reason will not be reversed. We think that the school district was in possession under a valid contract to convey the land for school purposes. It was undoubtedly in contemplation of those early settlers that a school district should be organized, and that said district, when organized, should succeed to this agreement and take possession of the land. It was the customary thing for early settlers to do. Probably no one thought of the importance of securing a deed from Mr. Fitch. Land was not then valuable, and it is not at all strange that no steps were taken to secure the deed agreed upon.
Decree affirmed, with costs.
The other Justices concurred.